 1
 2

 3
 4
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    DAVID HAMILTON,                                   No. 2:13-cv-1143-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SUTTERFIELD, et al.,
15                       Defendants.
16
17
18          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

19   § 1983. Pending before the Court is Plaintiff’s Motion for Reconsideration (ECF No. 62) seeking

20   reconsideration of the Magistrate Judge’s August 10, 2018 order (ECF No. 58) denying Plaintiff’s

21   Motion to Compel (ECF No. 54).

22          Pursuant to Eastern District of California Local Rule 303(f), a Magistrate Judge’s order

23   shall be upheld unless “clearly erroneous or contrary to law.” Upon review of the entire file, the

24   Court finds that the Magistrate Judge’s ruling was not clearly erroneous or contrary to law. The

25   August 10, 2018 order (ECF No. 58) is therefore AFFIRMED.

26   ///

27   ///

28   ///
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.     Plaintiff’s Motion for Reconsideration (ECF No. 62) is DENIED;

 3         2.     The Magistrate Judge’s August 10, 2018 order (ECF No. 58) is AFFIRMED; and
 4         3.     No further motions for reconsideration of this order will be considered.
 5         IT IS SO ORDERED.
 6   Dated: October 24, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
